Douglas, J.,
dissenting. I dissent from the judgment and opinion of the majority. The majority has determined that the Cuyahoga County Court of Common Pleas has jurisdiction to determine whether Davis, the administrator of Sheppard’s estate, may pursue a wrongful imprisonment claim against the state. Thus, the majority concludes that the requested writ of prohibition must be denied. However, in reaching this conclusion, I believe, the majority has based its judgment on something other than the law. It has been over three decades since Sheppard was released from prison and almost three decades since his death. Those facts alone support a finding that the wrongful imprisonment action filed by Davis is time-barred and unlawful. See, generally, R.C. 2305.07. In any event, and notwithstanding the dilatory aspects of the claim, R.C. 2305.02 and 2743.48 establish that Davis does not have standing to maintain such an action and that the trial court’s authority to hear the claim is unequivocally denied by law. Accordingly, the writ of prohibition should be granted.
With respect to the issuance of a writ of prohibition, the general rule is that “courts of general jurisdiction have authority to determine their own jurisdiction, that appeal is an adequate remedy, and, in any case, prohibition is- not an appropriate remedy to correct errors made by the court.” Ohio Dept. of Adm. Serv., Office of Collective Bargaining v. State Emp. Relations Bd. (1990), 54 Ohio St.3d 48, 51, 562 N.E.2d 125, 128-129. The majority, however, has failed to properly recognize the import of this rule, giving it an improperly strict and anointed application. To the contrary, this rule is a general rule that may or may not be relevant to the case. In fact, it is not absolute, and it has been found to be irrelevant in numerous cases considered by this court. See, e.g., State ex rel. Adams v. Gusweiler (1972), 30 Ohio St.2d 326, 329, 59 O.O.2d 387, 388, 285 N.E.2d 22, 24 (“If an inferior court is without jurisdiction whatsoever to act, the availability or adequacy of a remedy of appeal to prevent the resulting injustice is immaterial to the exercise of supervisory jurisdiction by a superior court to prevent usurpation of jurisdiction by the inferior court.”); and Ohio Dept, of Adm. Serv., Office of Collective Bargaining, syllabus (“When a court patently and unambiguously lacks jurisdiction to consider a matter, a writ of prohibition will issue to prevent assumption of jurisdiction regardless of whether the lower court has ruled on the question of its jurisdiction.”). See, also, State ex rel. Tollis v. Cuyahoga Cty. Court of Appeals (1988), 40 Ohio St.3d 145, 148, 532 N.E.2d 727, 729; and State ex rel. Lewis v. Warren Cty. Court of Common Pleas (1990), 52 Ohio St.3d 249, 556 N.E.2d 1184 (writ of prohibition may properly issue to prevent a court of common pleas from taking jurisdiction before the court rules on its own jurisdiction). Here, given the clear requirements of R.C. 2305.02 and 2743.48, the court of common pleas is “without jurisdiction whatsoever to act,” Gusweiler, and the restriction on the court’s jurisdiction to hear Davis’s claim is *81both “patent and unambiguous,” Ohio Dept. of Adm. Serv., Office of Collective Bargaining.
R.C. 2305.02 states that “[a] court of common pleas has exclusive, original jurisdiction to hear and determine an action or proceeding that is commenced by an individual who satisfies divisions (A)(1) to (4) of section 2743.48 of the Revised Code and that seeks a determination by the court that the offense of which he was found guilty, including all lesser-included offenses, either was not committed by him or was not committed by any person.” (Emphasis added.) R.C. 2743.48(A) defines a “wrongfully imprisoned person” as an individual that satisfies the following:
“(1) He was charged with a violation of a section of the Revised Code by an indictment or information prior to, or on or after, September 24, 1986, and the violation charged was an aggravated felony or felony.
“(2) He was found guilty of, but did not plead guilty to, the particular charge or a lesser-included offense by the court or jury involved, and the offense of which he was found guilty was an aggravated felony or felony.
“(3) He was sentenced to an indefinite or definite term of imprisonment in a state correctional institution for the offense of which he was found guilty.
“(4) The individualTs conviction was vacated or dismissed, or reversed on appeal * * *.
“(5) Subsequent to his sentencing and during or subsequent to his imprisonment, it was determined by a court of common pleas that the offense of which he was found guilty * * * either was not committed by him or was not committed by any person.” (Emphasis added.)
Relator contends that Judge Suster and the common pleas court patently and unambiguously lack jurisdiction over the wrongful imprisonment action because only the individual who had been wrongfully imprisoned is permitted to bring such an action against the state. I agree. Relator’s contention is supported by law. Specifically, R.C. 2305.02 states that a court of common pleas has exclusive and original jurisdiction to hear an individual’s wrongful imprisonment claim if the individual satisfies the requirements of R.C. 2743.48(A)(1) through (4). There is absolutely nothing within either R.C. 2305.02 or 2743.48 that even remotely suggests that the administrator of an estate is free to bring a claim under R.C. 2305.02. Equally persuasive is the fact that there is nothing within the section of the Revised Code governing survival of actions, R.C. 2305.21, that specifically supports a finding that a cause of action for wrongful imprisonment survives the death of the individual who had been wrongfully imprisoned. Clearly, Davis does not have the requisite standing to commence an action for wrongful imprisonment.
*82Today’s majority opinion has established a dangerous precedent because, according to the majority, a cause of action for wrongful imprisonment can remain subject to adjudication by a court of common pleas for an indefinite period of time. In fact, given the findings of the majority, the claim at issue here could have been commenced in the trial court well into the next millennium or beyond! The General Assembly, however, obviously foresaw the possibility of such a problem and did not intend such a result. Unfortunately, and for whatever reason, the majority has elected to sidestep the patent and unambiguous requirements of R.C. 2305.02 and 2743.48.
Relator has satisfied all the prerequisites for the issuance of a writ of prohibition. The finding of the majority that any errors committed by the trial court can be challenged in a postjudgment appeal is simply irrelevant. See Ohio Dept. of Adm. Serv., Office of Collective Bargaining, 54 Ohio St.3d at 51, 562 N.E.2d at 129. Here, the trial court patently and unambiguously lacks jurisdiction to entertain the wrongful imprisonment action.
Accordingly, I must dissent. I would grant the writ and dismiss the wrongful imprisonment action.
Resnick and F.E. Sweeney, JJ., concur in the foregoing dissenting opinion.